Citation Nr: 1027110	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  10-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to 
September 1951, and from March 1952 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, established service connection 
for PTSD and assigned an initial rating of 10 percent, effective 
February 4, 2008.  The Veteran appealed, contending a higher 
rating was warranted.  He did not disagree with the effective 
date assigned for the establishment of service connection.

For good cause shown, this appeal has been advanced on the docket 
in accord with 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
adjudication of the instant case have been completed.

2.  The Veteran's service-connected PTSD more nearly approximates 
the criteria of occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, and chronic sleep impairment.

3.  The Veteran's service-connected PTSD is not manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintain effective work and social relationships. 

CONCLUSION OF LAW

The criteria for a rating of no more than 30 percent are met for 
the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Regarding the duty to notify, the Board observes that the 
Veteran's appeal is from the initial rating assigned for his PTSD 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any other relevant evidence that has not been obtained or 
requested.  Moreover, he was accorded a VA medical examination 
regarding this case in April 2008 which included findings as to 
the PTSD which are consistent with the treatment records and 
relevant rating criteria.  No inaccuracies or prejudice has been 
demonstrated with respect to this examination, nor has the 
Veteran indicated his PTSD has increased in severity since this 
examination.  Accordingly, the Board finds that this examination 
is adequate for resolution of this case.  Consequently, the Board 
finds that the duty to assist the Veteran has been satisfied in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco does 
not apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication warrants a 10 
percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintain effective work 
and social relationships. 

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In addition, regulations provide that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a).  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In this case, the Board finds that the Veteran's PTSD more nearly 
approximates the criteria for a 30 percent rating than not.  The 
Board acknowledges that the April 2008 VA examination found that 
his mood was "ok."  However, treatment records on file indicate 
that he was treated for depression and anxiety.  Further, the 
treatment records and VA examination all indicate chronic sleep 
impairment.  

The Board further notes that the Veteran's PTSD has resulted in 
occupational and social impairment.  However, all compensable 
evaluations under the schedular criteria include such impairment.  
Therefore, the issue is whether the level of the Veteran's 
occupational and social impairment is of such severity as to 
warrant a rating in excess of 10 percent.

Of particular importance in evaluating the Veteran's level of 
occupational and social impairment are the global assessment of 
functioning (GAF) scores he has been assigned, because such 
designations are based on a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical continuum 
of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

The April 2008 VA examination shows a GAF of 65, which reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  Further, the 
examiner stated that the Veteran's symptoms were currently in the 
mild category.  However, treatment records dated in December 2008 
include a GAF score of 60.  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.  As such, the Board is 
of the opinion that these scores indicate the Veteran more nearly 
approximates the criteria of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal).
The Board also reiterates that the law mandates resolving any 
reasonable doubt regarding the degree of disability in favor of 
the claimant, 38 C.F.R. § 4.3; and that where there is a question 
as to which of two evaluations applies, assigning the higher of 
the two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7.  

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that he is entitled to a rating of 30 percent under 
Diagnostic Code 9411.

The Board further finds that the Veteran's service-connected PTSD 
does not meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his PTSD.  In other words, his service-
connected PTSD is not manifested by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintain effective work and social 
relationships. 

The April 2008 VA examination found that his affect was euthymic 
and appropriate.  His speech was found to be spontaneous and 
coherent with normal rate, rhythm, and volume.  Nothing in the 
record indicates panic attacks, to include more than once a week.  
There was no evidence of psychomotor retardation or agitation, 
and his intellectual functioning appeared to be in the average 
range.  In addition, his thought processes were goal-directed and 
rationale, and his thought content was appropriate.  As such, the 
record does not indicate difficulty in understanding complex 
commands.  There was also no evidence of gross memory loss or 
impairment.  Moreover, his attentions was intact, his insight was 
good, and his judgment was functional.  

With respect to his occupational and social impairment, the Board 
reiterates that the GAF scores assigned in this case have 
indicated no more than moderate impairment.  Further, the April 
2008 VA examiner found that the Veteran's symptoms did not impair 
him occupationally over the years as he was able to remain 
successfully employed during his career.  The examiner also noted 
that the symptoms might have affected the Veteran's marriage only 
mildly.  

In view of the foregoing, the Board finds that the Veteran is 
entitled to a rating of no more than 30 percent for his service-
connected PTSD.



Other considerations

In making the above determination, the Board notes that it 
considered whether staged ratings under Fenderson, supra, were 
appropriate.  However, as detailed above, the symptomatology of 
the Veteran's service-connected PTSD appears to have been stable 
throughout pendency of this case; there were no distinctive 
period(s) where this disability satisfied the criteria for a 
higher ratings other than what is currently in effect.

In exceptional cases where the schedular ratings are found to be 
inadequate, an extraschedular disability rating commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  Here, it does not appear 
that the RO has evaluated whether the Veteran is entitled to 
extraschedular ratings, and the Veteran has not raised the matter 
himself.  The Board therefore is without authority to consider 
the matter of extraschedular ratings.  The Veteran is free to 
raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, however, the Veteran 
has not contended he is unemployable due solely to his service-
connected PTSD, nor is such a claim otherwise raised by the 
record.  As detailed above, the Board specifically took into 
consideration the level of occupational impairment directly 
attributable to the Veteran's PTSD, and found that it was 
adequately reflected by a 30 percent rating.  Accordingly, no 
further discussion of TDIU is warranted in this case.


ORDER

Entitlement to a 30 percent rating for the Veteran's service-
connected PTSD is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


